Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As per preliminary claim amendment filed on 04/27/2020, claims 1-11, 13-20 and 22 are pending; claims 12, 21 and 23-29 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13 and 20 each recite “a set of sensors among the one or more sensors” is indefinite, because this limitation refers to a set of sensors (including plural) from among one or more sensors (including singular). The concept of selecting a plurality of sensors from a singular sensor is not logical. The applicant is required to amend and clarify.
Claims 3 and 15 also recite “a default set of sensors among the one or more sensors” and is thus rejected under the same rationale as discussed above.
Further regarding claims 1 and 13, these claims recited: identifying, among a default set of secondary parameters, one or more selected secondary parameters which, for the user, are found to correlate with the primary parameter. Regarding the limitation “are found to correlate”, this limitation is indefinite because it is unclear to the Examiner what device, or which of the recited steps, or whom makes finds this correlation. For examination, it is the Examiner’s best guess that this identifying step regards to identifying one or more secondary parameters (from a set of default secondary parameters) have a correlation with the primary parameters, for the user.
Regarding claims 10, 11 and 18, the phrase "optionally" renders each of these claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination, the limitations following the term “optionally” are treated as optional to the claim.
The other dependent claims are rejected as they depend on a rejected independent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of mental processes, without significantly more. 
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 
Under Step (1): each of independent claims 1, 13, 19 and 20 are directed to a method, a portable device, computing device or system for monitoring a user’s health, and thus, the claims fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 1 recites: 
obtaining sensor data from a set of sensors among the one or more sensors, and 
generating, based on the sensor data from the set of sensors, measurement values of a primary parameter, said method further comprising: 
identifying, among a default set of secondary parameters, one or more selected secondary parameters which, for the user, are found to correlate with the primary parameter.

The recited method steps of obtaining sensor data, generating a primary parameter, and identifying correlation of secondary parameter(s) to primary parameter(s), are abstract ideas which can be performed by a person via mental processes and/or manual steps using pen and paper. In particular, a person can obtain sensor data by reading sensor outputs, and then based on observing the sensor data, to then mentally generate a primary parameter, and to identify secondary parameters that correlated to the primary parameter. The claim does not disclose using specific types of sensor data, and also does not require using a specific computing device or algorithm for performing any of the obtaining, generating and identifying steps. Thus, under the broadest reasonable interpretation, the recited steps are regarded as abstract ideas under the mental processes bucket.
For claims 13 and 20, which individually recite using a portable electronic device or a control module for performing the recite steps of: obtain sensor data, generate a primary parameter, and identify correlation of secondary parameter(s) to primary parameter(s). These claims are also directed to mental processes.  
When the claims, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. Likewise, performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping or the certain methods of organizing human activity grouping. The portable electronic devices and the control module, recited in claim 13 and 20, are generic computer components.
As for dependent claims 2-11, 14-19 and 22, these claims are all wholly directed to abstract ideas under the mental process bucket. 
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
This judicial exception is not integrated into a practical application because claims 1, 13 or 20, do not disclose using results of the identify step, i.e. the correlations of second parameter to first parameter, for an evaluation of particular treatment for a disease or medical condition under MPEP 2106.05(e). In fact, none of the independent claims positively recite outputting the calculated results in a human perceivable manner, or using the results of the identify step in any meaningful way.
This judicial exception is not integrated into a practical application because claims 1, 13 or 20, do not provide improvements to the functioning of a computer or to any the technical field under MPEP 2106.05(a). Claims 1, 13 and 20 additionally recites the following additional elements: “sensor”, “control module” and “portable electronic device”; but these limitations include generic sensors, generic computer interfaces or generic computers (or computer components); because the claims do not describe these structures as having distinguishing element(s) over their generic counterparts.  
Under Step 2b: The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: claims 1, 13 and 20 do not include any additional elements aside from said judicial exception of mental processes besides generic sensors, and generic computer interfaces or components; which are well-understood, routine and conventional activities previously known in the industry.  
Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-11 and 13-22 are thus rejected under 35 USC 101 for discloses patent-ineligible subject matter. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13-20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bitran et al. US 2018/0056130 A1 (hereinafter “Bitran”).
Regarding claim 1, Bitran discloses a method for monitoring a user's health based on one or more sensors that are associated with the user (see Abstract: integrating health data and calendar data to provide health related recommendations), said method comprising: 
obtaining sensor data from a set of sensors among the one or more sensors ([0027-0031, 0038-0039] a wearable electronic device 10, and computer system 18, for detecting and analyzing health data and work-life data. At least the wearable/portable electronic device 10, such as shown in Figs. 4A-4B acquires a plurality of raw or process sensor data), and
generating, based on the sensor data from the set of sensors, measurement values of a primary parameter ([0038-0039] e.g. sleep quality, exercise, biometric health, location and calendar schedules, etc.), said method further comprising: 
identifying, among a default set of secondary parameters, one or more selected secondary parameters which, for the user, are found to correlate with the primary parameter. ([0039-0040] “…suitable correlations between health activity scheduling and health outcomes may be determined in order to provide insights to help the user reach an outcome of interest” Such as correlating a primary parameter: sleep quality, with a second parameter: exercise amount/intensity and work productivity).  
Regarding claim 2, Bitran discloses the method of claim 1, wherein said method further comprises at least one of generating, based on the sensor data from the set of sensors, measurement values of the one or more selected secondary parameters ([0038: last 2 sentences] Raw sensor inputs are used to calculate metrics such as “…user movements, heart rate, blood pressure, blood oxygenation, calories burned, and sleep-related characteristics (e.g. a number of and frequency of wakeups, cardiovascular activity during sleep, etc.) as a function of time.”), or presenting the one or more selected secondary parameters to the user. (Also see [0023, 0026] display 202 which displays detected metric and also alerts)  
Regarding claim 3, Bitran discloses the method of claim 1, wherein said identifying comprises: 
obtaining sensor data from a default set of sensors among the one or more sensors that are associated with the user ([0038-0039] set of sensors; also see [0065: 1st sentence] “advanced set of health insights based on user data form a variety of sources including fitness data, personal health information, productivity data, and other sources (e.g., schedule data, geolocation, travel, etc.)), 
generating, based on the sensor data from the default set of sensors, measurement values of the default set of secondary parameters and measurement values of the primary parameter  (e.g. sleep quality, exercise, health, location and calendar schedules); and 
analyzing the measurement values of the default set of secondary parameters and the measurement values of the primary parameter for identification of the one or more selected secondary parameters ([0039-0040] “…suitable correlations between health activity scheduling and health outcomes may be determined in order to provide insights to help the user reach an outcome of interest” Such as correlating a primary parameter: sleep quality, with a second parameter: exercise amount/intensity and work productivity; [0065] identify correlates bivariate and multi-variate associations ).  
Regarding claim 4, Bitran discloses the method of claim 3, wherein said analyzing comprises: performing an analysis of the measurement values of the default set 2of secondary parameters and the measurement values of the primary parameter to quantify an influence on the primary parameter by the respective secondary parameter in the default set of secondary parameters. ([0039-0040] “…The computing system 526 may also detect a correlation between better sleep quality and higher work productivity the next day, and/or a correlation between increased physical activity and reduced stress levels. In some examples, such correlations also may be determined directly on wearable device 518.”)
Regarding claim 5, Bitran discloses the method of claim 3[0072] correlation coefficients between two variables)
Regarding claim 6, Bitran discloses the method of claim 5, wherein the relevance score is indicative of a degree of correlation between the primary parameter and the respective secondary parameter ([0072] correlation coefficients between two variables).
Regarding claim 7, Bitran discloses the method of claim 5, wherein said analyzing comprises optimizing[0051] regression) which has a response variable given by the primary parameter and predictor variables given by the secondary parameters in the default set of secondary parameters, and generating the relevance scores as a function of regression coefficients of the optimized regression function. ([0072, 0074] optimized or personalized for the specific monitored user)
Regarding claim 8, Bitran discloses the method of claim 3, wherein said analyzing further comprises: obtaining a user profile for the user, comparing the user profile to aggregated data that represents measurement values of the primary and secondary parameters obtained for a population of individuals which are associated with a respective user profile, and identifying the one or more selected secondary parameters based on said comparing. ([0074] cohort specific or population specific correlations; also see [0077-0080] user cohorts based on demographic acquired form the user’s profile)
Regarding claim 9, Bitran discloses the method of claim 1, further comprising: selecting[0023] controlling device 202 to display an alert or recommendation based on a detected correlation; also see [0026, 0057] displaying on a GUI such that a user can select various actions to meet goal; [0081, 0093])
Regarding claim 10, Bitran discloses the method of claim 1, further comprising: selectinghealth outcome of interest), and optionally an alarm criterion ([0057:1st sentence] “alert regarding the health outcome of interest”, alert based on comparison to a threshold), as a function of the one or more selected secondary parameters, and configuring an alarm control function to generate an alarm signal based on measurement values of the at least one alarm parameter, optionally in relation to the alarm criterion. ([0062-0064, 0070] alert and recommendations are made to help the user reach a health goal; e.g. exercise) 
Regarding claim 11, Bitran discloses the method of claim 1, further comprising: providing the measurement values of the primary parameter ([0038] display raw or processed parameters including: sleep quality and other sleep related characteristics) and, optionally, measurement values of the one or more selected secondary parameters for said monitoring of the user's health.  ([0038] display raw or processed parameters including: biosensor metrics)
Regarding claim 13, Bitran discloses a portable electronic device (a wearable electronic device 10, such as shown in Figs. 4A-4B and sensor devices 514), which is configured for connection to one or more sensors ([0038-0039] e.g. sleep quality, exercise, biometric health, location and calendar schedules, etc.) that are associated with a user, the portable electronic device being configured to: 
obtain sensor data from a set of sensors among the one or more sensors ([0038] e.g. sleep quality, exercise, biometric health, location and calendar schedules, etc.), 
generate, based on the sensor data from the set of sensors, measurement values of a primary parameter (e.g. sleep quality, exercise, health, location and calendar schedules); and 
identify, among a default set of secondary parameters, one or more selected secondary parameters which, for the user, are found to correlate with the primary parameter.  ([0039-0040] “…suitable correlations between health activity scheduling and health outcomes may be determined in order to provide insights to help the user reach an outcome of interest” Such as correlating a primary parameter: sleep quality, with a second parameter: exercise amount/intensity and work productivity)
Regarding claim 14, Bitran discloses the portable electronic device of claim 13, which is further configured to perform at least one of generating, based on the sensor data from the set of sensors, measurement values of the one or more selected secondary parameters ([0038: last 2 sentences] Raw sensor inputs are used to calculate metrics such as “…user movements, heart rate, blood pressure, blood oxygenation, calories burned, and sleep-related characteristics (e.g. a number of and frequency of wakeups, cardiovascular activity during sleep, etc.) as a function of time.”), or presentingAlso see [0023, 0026] display 202 which displays detected metric and also alerts)
Regarding claim 15, Bitran discloses the portable electronic device of claim 13(Also see [0023, 0026] display 202 which displays detected metric and also alerts), which is further configured to:
obtain sensor data from a default set of sensors among the one or more sensors that are associated with the user, ([0038-0039] set of sensors; also see [0065: 1st sentence] “advanced set of health insights based on user data form a variety of sources including fitness data, personal health information, productivity data, and other sources (e.g., schedule data, geolocation, travel, etc.)) 
generate based on the sensor data from the default set of sensors, measurement values of the default set of secondary parameters and measurement values of the primary parameter (e.g. sleep quality, exercise, health, location and calendar schedules); and 
initiate an analysis of the measurement values of the default set of secondary parameters and the measurement values of the primary parameter for identification of the one or more selected secondary parameters ([0039-0040] “…suitable correlations between health activity scheduling and health outcomes may be determined in order to provide insights to help the user reach an outcome of interest” Such as correlating a primary parameter: sleep quality, with a second parameter: exercise amount/intensity and work productivity; [0065] identify correlates bivariate and multi-variate associations ).  
Regarding claim 16, Bitran discloses the portable electronic device of claim 15, which is configured to initiate the analysis by transmitting, over a communication network (see Fig. 5: network 537) the measurement values of the default set of secondary parameters and the measurement values of the primary parameter to a computing device (computing system 526) which comprises an analysis module (prediction component 529) for identification of the one or more selected secondary parameters, and wherein the portable electronic device is further configured to receive, from the computing device and over the communication network, an indication of the one or more selected secondary parameters. ([0038] “…for example by a computing system 526 of the first user device 502 or directly on the wearable device 518, to determine quantities such as user movements, heart rate, blood pressure, blood oxygenation, calories burned, and sleep-related characteristics (e.g. a number of and frequency of wakeups, cardiovascular activity during sleep, etc.) as a function of time…”)  
Regarding claim 17, Bitran discloses the portable electronic device of claim 13, which is further configured to initiate a selection of at least one display parameter as a function of the one or more selected secondary parameters, and to 5cause measurement values of the at least one display parameter to be shown to the user on a display modul[0023] controlling device 202 to display an alert or recommendation based on a detected correlation; also see [0026, 0057] displaying on a GUI such that a user can select various actions to meet goal; [0081, 0093])
Regarding claim 18, Bitran discloses the portable electronic device of claim 13, which is further configured to initiate a selection of at least one alarm parameter (health outcome of interest),  and optionally an alarm criterion ([0057:1st sentence] “alert regarding the health outcome of interest”, alert based on comparison to a threshold), as a function of the one or more selected secondary parameters, and to cause an alarm signal to be generated based on measurement values of the at least one alarm parameter, optionally in relation to the alarm criterion.  ([0062-0064, 0070] alert and recommendations are made to help the user reach a health goal; e.g. exercise) 
Regarding claim 19, Bitran discloses a computing device (502) configured to communicate (Fig.5), over a communication network (network 537), with a portable electronic device (portable device 10, i.e. wearable device 518) in accordance with claim 13, the computing device being configured to: 
receive, from the portable electronic device (518, [0038]), measurement values of the default set of secondary parameters and measurement values of the primary parameter, which have been generated based on sensor data from at least one of the one or more sensors associated with the user ([0038-0039] set of sensors; also see [0065: 1st sentence] “advanced set of health insights based on user data form a variety of sources including fitness data, personal health information, productivity data, and other sources (e.g., schedule data, geolocation, travel, etc.));
analyze the measurement values of the default set of secondary parameters and the measurement values of the primary parameter for identification of the one or more selected secondary parameters ([0039-0040] “…suitable correlations between health activity scheduling and health outcomes may be determined in order to provide insights to help the user reach an outcome of interest” Such as correlating a primary parameter: sleep quality, with a second parameter: exercise amount/intensity and work productivity; [0065] identify correlates bivariate and multi-variate associations );  and 
transmit an indication of the one or more selected secondary parameters to the portable electronic devic[0035,0045, 0095] transmitting data over the network)
Regarding claim 20, Bitran discloses a system (system such as shown in Fig. 5, and as described in [0027, 0037]) for monitoring a user's health (see Abstract: integrating health data and calendar data to provide health related recommendations), comprising: 
one or more sensors associated with the user ([0028-0036, 0038] a wearable electronic device 10, i.e. sensor devices 514, for detecting and processing health data and work-life data. At least the wearable/portable electronic device 10, such as shown in Figs. 4A-4B acquires a plurality of raw or process sensor data, e.g. sleep quality, exercise, health, location and calendar schedules); 
a control module ([0035, 0038] computing system 18; i.e. Fig.5: 502) configured to: 
obtain sensor data from a set of sensors among the one or more sensors ([0038] e.g. sleep quality, exercise, biometric health, location and calendar schedules, etc.), and 
generate, based on the sensor data from the set of sensors, measurement values of a primary parameter (e.g. sleep quality, exercise, health, location and calendar schedules); and  
6an analysis module configured to identify, among a default set of secondary parameters, one or more selected secondary parameters which, for the user, correlate with the primary parameter.  ([0039-0040] “…suitable correlations between health activity scheduling and health outcomes may be determined in order to provide insights to help the user reach an outcome of interest” Such as correlating a primary parameter: sleep quality, with a second parameter: exercise amount/intensity and work productivity)
Regarding claim 20, Bitran discloses the system of claim 20, wherein the control module (502) is further configured to: 
obtain sensor data from a default set of sensors among the sensors associated with the user ([0038-0039] set of sensors; also see [0065: 1st sentence] “advanced set of health insights based on user data form a variety of sources including fitness data, personal health information, productivity data, and other sources (e.g., schedule data, geolocation, travel, etc.)), and 
generate, based on the sensor data from default set of sensors, measurement values of the default set of secondary parameters and measurement values of the primary parameter (e.g. sleep quality, exercise, health, location and calendar schedules); and 
wherein the analysis module is configured to analyze the measurement values of the default set of secondary parameters and the measurement values of the primary parameter for identification of the one or more selected secondary parameters. ([0039-0040] “…suitable correlations between health activity scheduling and health outcomes may be determined in order to provide insights to help the user reach an outcome of interest” Such as correlating a primary parameter: sleep quality, with a second parameter: exercise amount/intensity and work productivity; [0065] identify correlates bivariate and multi-variate associations )

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
September 26, 2022